23 F.3d 410NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Frederick D. LEWIS, Plaintiff/Counter-Defendant/Appellant,v.NATIONAL CITY BANK, Defendant/Counter-Plaintiff/Appellee.
No. 93-1267.
United States Court of Appeals, Seventh Circuit.
Submitted April 27, 1994.*Decided May 2, 1994.

Before POSNER, Chief Judge, and BAUER and COFFEY, Circuit Judges.

ORDER

1
Frederick D. Lewis appeals from an order granting summary judgment for National City Bank of Ohio (the bank).  Lewis commenced this diversity action alleging that the bank wrongfully repossessed his 1985 Chris Craft 381 Catalina boat, which was pledged as collateral for a note and security agreement entered into with the bank.  The bank counter-claimed to recover the unpaid balance of the loan.


2
Lewis argued that by routinely accepting late payments, accepting partial payment after the debt had been accelerated and crediting the past due payment to the principle balance and interest, the bank waived its right to repossess the boat despite the non-waiver provision in the note and security agreement.  Finding the non-waiver provision to be unambiguous and fully enforceable, the district court concluded that acceptance of late and/or partial payments did not constitute waiver of the bank's right of acceleration and repossession.  Lewis has presented no persuasive argument for reversal.  Accordingly, for the reasons stated in the district court's thorough opinion reported at 814 F.Supp. 696 (N.D.Ill.1993), the judgment of the district court is


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).  No such statement having been filed, the appeal is submitted on the briefs and record